Case 2:19-cv-03847-MWF-JPR Document 17 Filed 06/21/19 Page 1 of 1 Page ID #:49



 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister, Jr., Esq., SBN 111282
 2   Chris Carson, Esq., SBN 280048
     Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
 5   San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
 6   ChrisC@potterhandy.com
 7   Attorneys for Plaintiff, JUAN GARIBAY
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10   JUAN GARIBAY,                              )    Case No.: 2:19-CV-03847-MWF-JPR
                                                )
11              Plaintiff,                      )
                                                )    NOTICE OF SETTLEMENT AND
12      v.                                      )    REQUEST TO VACATE ALL
13   SOHEIL SATBANI, in individual and          )    CURRENTLY SET DATES
     representative capacity as trustee of The ))
14   Soheil Satbani 2009 Trust dated May 30,
     2009; MACLAY ARCO, INC., a California )
15   Corporation; and Does 1-10,                )
                                                )
16              Defendants,                     )
                                                )
17
                                                )

18          The plaintiff hereby notifies the court that a global settlement has been reached in
19   the above-captioned case and the parties would like to avoid any additional expense,
20   and to further the interests of judicial economy.
21          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
22   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
23   parties will be filed within 60 days.
24
                                       CENTER FOR DISABILITY ACCESS
25
26   Dated: June 21, 2019            /s/ Chris Carson
27                                    Chris Carson
                                      Attorney for Plaintiff
28


     Notice of Settlement             -1-                2:19-CV-03847-MWF-JPR
